DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
[0005] Figs. 2A-B, 3A-B, 4A-B, 5A-B and 6A-B are top views of a method for manufacturing an SRAM device at various stages in accordance with some embodiments of the present disclosure. 
[0006] Figs. 2B, 3B, 4B, 5B and 6B are perspective views of area B of Figs. 2A, 3A, 4A, 5A and 6A.
[0018] Figs. 2A, 3A, 4A, 5A and 6A are top views of a method for manufacturing an SRAM device at various stages in accordance with some embodiments of the present disclosure, and Figs. 2B, 3B, 4B, 5B and 6B are perspective views of area B of Figs. 2A, 3A, 4A, 5A and 6A. In Figs. 2A, 3A, 4A, 5A and 6A, a SRAM device including four SRAM cells 200a, 200b, 200c, and 200d are illustrated. In some other embodiments, however, the number of the SRAM cells 200a, 200b, 200c, and 200d in the SRAM device is not limited in this respect. Reference is made to Figs. 2A and 2B. A substrate 210 is provided. In some embodiments, the substrate 210 may be a semiconductor material and may include known structures including a graded layer or a buried oxide, for example. In some embodiments, the substrate 210 includes bulk silicon that may be undoped or doped (e.g., p-type, n-type, or a combination thereof). Other materials that are suitable for semiconductor device formation may be used. Other materials, such as germanium, quartz, sapphire, and glass could alternatively be used for the substrate 210. Alternatively, the silicon substrate 210 may be an active layer of a semiconductor-on-insulator (SOI) substrate or a multi-layered structure such as a silicon-germanium layer formed on a bulk silicon layer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 6-10, filed 08/12/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the method of claim 1, including each of the limitations and specifically recessing the semiconductor fin to expose an inner sidewall of the fin sidewall structure and an inner sidewall of the isolation structure, for the same reasons as mentioned on pgs. 6-7 of Applicant remarks filed on 08/12/2022.
The prior art of record does not anticipate or make obvious the method of claim 8, including each of the limitations and specifically wherein after recessing the first semiconductor fin, the fin sidewall structures on opposite sides of the first semiconductor fin have substantially the same height, for the same reasons as mentioned on pgs. 7-8 of Applicant remarks filed on 08/12/2022.
The prior art of record does not anticipate or make obvious the device of claim 15, including each of the limitations and specifically wherein a top of the first fin sidewall structure is at a level substantially the same as a level of a top of the second fin sidewall structure in a cross-sectional view, for the same reasons as mentioned on pgs. 8-9 of Applicant remarks filed on 08/12/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/29/22